Citation Nr: 1219560	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic disability manifested by polyneuropathy, to include Guillain-Barre Syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978, August 1979 to August 1981 and from April 1982 to April 1986.  He had subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for Guillain-Barre Syndrome on a direct-incurrence basis.  When this case was previously before the Board in January 2011, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

Statements of record have raised the issue of entitlement to service connection for a chronic disability manifested by polyneuropathy as secondary to service-connected low back disability.  Although a March 2012 supplemental statement of the case referenced such a relationship, (without reference to the applicable law of 38 C.F.R. § 3.310), the RO has not formally adjudicated the matter of secondary service connection for the disability at issue.  As such, it is referred to the RO for appropriate action.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has a chronic disability manifested by polyneuropathy, to include Guillain-Barre Syndrome, that is related to service.



CONCLUSION OF LAW

A chronic disability manifested by polyneuropathy, to include Guillain-Barre Syndrome, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated in April and June 2007, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, the reports of VA examinations, various articles and the Veteran's testimony at a hearing before the undersigned. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his polyneuropathy.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  A patient transfer form in January 1981 reflects a diagnosis of probable Guillain-Barre.  It was recommended that he be placed on convalescent leave for 30 days.  He was to call neurology to schedule an appointment.  He was seen in July 1983 for Varicella zoster to the left shoulder and upper chest.  He was referred to the dermatology clinic and treated with medication.  He was placed on light duty.  On a report of medical history, apparently dated June 1986, the Veteran stated he was hospitalized for Guillain-Barre Syndrome in 1980, secondary to a swine flu shot.  It was about two to three weeks after injection.  An examination in 1986 noted the Veteran was status post Guillain-Barre Syndrome.  A form dated in 1987 listing immunizations and vaccinations reveals the Veteran received a flu vaccine in 1980.  A June 1988 report of medical history discloses the Veteran indicated he had Guillain-Barre in 1984, and that he was hospitalized in San Diego.  It was also noted he had Shingles.  

VA outpatient treatment records disclose the Veteran was seen in October 2007 for bilateral paresthesias for one year.  The examiner noted the Veteran had an interesting past history of Guillain-Barre in 1980 from a flu vaccination.  An examination in January 2008, prior to an electromyogram, noted the Veteran had been hospitalized for 30 days in service for Guillain-Barre Syndrome.  He remembered he started to have some initial change of sensation in his feet that went to his chest area.  It was indicated he was intubated for less than a day.  It was concluded that the electromyogram findings provided electrical evidence consistent with a motor neuropathy affecting the lower extremities, and that this was consistent with his history of Guillain-Barre Syndrome.  There was also evidence of tibial sensory neuropathy at the ankle on the right side.  

An electromyogram was conducted at a private facility in April 2009.  The nerve conduction study findings were compatible with both lumbosacral radiculopathy and polyneuropathy.  

On VA neurology examination in June 2009, the Veteran stated he had Guillain-Barre Syndrome one time in service, and that his symptoms were sensory.  He maintained that about two to three days after he received a swine flu vaccine at the end of 1980, he had severe nausea and vomiting and that he became dizzy.  He states he was hospitalized for these symptoms.  About three to four days after the vomiting started, he noticed numbness, in his feet and it progressed to his chest.  He denied having had any weakness or respiratory difficulties.  He added the doctor was concerned about the possibility the sensory symptoms were due to Guillain-Barre, so he was readmitted for observation.  He was released again after about 10 days when no weakness developed.  The Veteran related he had a recurrence in the past six to eight years.  The diagnosis was polyneuropathy of the lower extremities (axonal).  

The Veteran was seen by a private physician in May 2010.  He related he had an episode in the 1970's where he had numbness in the legs that went up to his torso.  He says that upon hospitalization, he was told he might have Guillain-Barre.  He also described an episode several years ago where he lost vision in his left eye and was told by an ophthalmologist he had a "viral infection" in the retina.  The examiner stated the Veteran had a history of subjective sensory complaints.  He noted it sounded that he had an episode of transverse myelitis.  He concluded the Veteran had a possible cord signal abnormality at C2 which could be the sequelae of the episode he had in the 1970's of possible transverse myelitis.  

The evidence against the Veteran's claim includes the service treatment records and the post-service findings of record.  The service treatment records show the transfer note in January 1981 indicated the Veteran had no physical limitations.  A report of medical history in 1986 reflects the Veteran had no recurrence or side effects of Guillain-Barre.  An examination in 1986 shows there were no residuals of it.  Neurological examinations by the service department while the Veteran was on active duty and subsequent to such service in 1982, 1984, 1986, 1988, and 1993 were normal.  

On VA neurological examination in June 2009, the examiner indicated she reviewed the claims folder and the medical records.  The diagnosis was polyneuropathy of the lower extremities (axonal).  The examiner concluded the Veteran did not have Guillain-Barre Syndrome, and that it was less likely than not that he truly had it in 1981.  He did have evidence of a current polyneuropathy that was less likely as not related to what was referred to as "probable Guillain-Barre syndrome" in January 1981.  She stated the Veteran's current condition did not meet the diagnostic criteria for Guillain-Barre Syndrome (either as a recurrence or a primary diagnosis).  She pointed out that it is now known to be an autoimmune polyneuropathy and from the limited history in 1981, it appeared he was having some type of unusual medical symptoms, to warrant someone writing "probable Guillain-Barre" on a transfer form.  However, from what is now known of the Syndrome, it is very unlikely it truly was Guillain-Barre Syndrome then or, if present at all, was a mild form.  The examiner observed that the majority of patients with Guillain-Barre cannot walk for weeks or months after developing the condition, and that it usually resolves within several months.  The Veteran's history of shingles (Varicella Zoster Virus) beginning within two weeks of odd sensory symptoms prior to the development of skin lesions (which began two weeks after the onset of sensory symptoms) also makes the diagnosis of Guillain-Barre less likely than a prodrome of Herpes Zoster.  The examiner noted that given the Veteran's history being inconsistent with the medical research on Guillain-Barre Syndrome, made it less likely than not that the Veteran had, or has, this condition.  The examiner added that the Veteran was service-connected for a low back disability, and this might account for some of his lower extremity symptoms.  

The Veteran was again afforded a neurology examination by the VA in June 2011.  The examiner noted the details of the Veteran's polyneuropathy were exhaustively discussed in the June 2009 VA examination, and he would update findings since then.  It was indicated the Veteran's symptoms had become progressively worse.  The examiner noted that following an April 2011 electrodiagnostic test, a neurologist wrote the diagnosis was not established and that additional testing would be considered to see if there was a reactivation of a previous process or if there was a new neuropathetic process of a different etiology.  The diagnosis was chronic inflammatory demyelinating polyneuropathy (CIDP).  The examiner noted there was a distinction between Guillain-Barre Syndrome and CIDP.  The former condition is generally of relatively short duration and often has an antecedent event (e.g., flu shot), whereas the latter condition is of long duration becoming slowly progressive and lacks an antecedent event.  Guillain-Barre is not listed as a risk factor for CIDP.  The examiner concluded that progressive polyneuropathy, affecting both the lower and upper extremities, is not caused by or a result of the Veteran's in-service Varicella Zoster and/or the Veteran's service-connected degenerative disc disease of the low back.  He noted that repeated electrodiagnostic studies failed to show degenerative disc disease impact, and recent blood work showed an immunological process going on, very uncharacteristic of degenerative disc disease or lumbar radiculopathy, but very characteristic of an immunologic-mediated polyneuropathy.  The Veteran's present polyneuropathy was not likely caused by the Veteran's history of Varicella Zoster (shingles).  He pointed out that shingles occurred long before the present polyneuropathy began and, in fact, it is a variation of preexisting (childhood) varicella/chicken pox.  He added that varicella and varicella zoster are not listed as risk factors for the chronic polyneuropathy which the Veteran currently has.  Further, his Shingles attack in service occurred after the episode of Guillain-Barre, not before it.  

The examiner also stated that the Veteran's polyneuropathy is consistent with CIDP, which has nothing to do with Shingles or degenerative disc disease of the spine.  In fact, it is not considered a relapse form of Guillain-Barre, nor is Guillain-Barre a risk factor.  He also observed that the onset of Guillain-Barre is usually easily identified, while the precise onset of CIDP is typically less clear, and this is precisely the situation in this case, with the Veteran's two neurological events separated by many years.  Antecedent events are more frequent with Guillain-Bare than with CIDP.  In summary, the Veteran has what strongly appears to be CIDP, not a relapse of Guillain-Barre; it is not related to spinal degenerative disc disease, or to chicken pox/varicella, nor its sequel, varicella zoster.  

A July 2011 addendum shows the examiner reviewed the claims folder and reiterated that CIDP had nothing to do with shingles, degenerative disc disease of the spine or Guillain-Barre Syndrome.  

The Board acknowledges the conclusion of the Veteran's private physician that he had an episode of transverse myelitis in service and that abnormalities at C2 could be the sequelae of the in-service episode.  The Board observes that generally, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA examiners to be entitled to the greatest probative weight.  

The VA examiner reviewed the claims folder, and considered the fact that the Veteran did not have currently have Guillain-Barre Syndrome, and that his CIDP was first shown many years after service, and was not related in any way to an event in service.  

Further, the record is devoid of any complaint or finding relative to any neurological abnormality for years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that the disability was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of neurological complaints for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his polyneuropathy.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for polyneuropathy, to include Guillain-Barre Syndrome.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for polyneuropathy, to include Guillain-Barre Syndrome, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


